Citation Nr: 0122771	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  98-19 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for anxiety reaction 
currently rated as 30 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1944.

This appeal arises from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that assigned an increased (30 
percent) evaluation for anxiety reaction.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for a 
higher rating.

The veteran submitted a notice of disagreement (NOD) in 
September 1998.  The RO issued a statement of the case (SOC) 
in November 1998 and received the veteran's substantive 
appeal in November 1998.  In November 1999, the case was 
transferred to the Philadelphia, Pennsylvania, Regional 
Office and Insurance Center.

In April 2001 the RO furnished the veteran a statement of the 
case which covered the denial of primary service connection 
and secondary service connection for coronary artery disease 
including essential hypertension.  The veteran has not 
appealed this statement of the case.


FINDINGS OF FACT

1.  The veteran's anxiety reaction is manifested by mild to 
moderate anxiety and by anxiety related headaches.

2.  The service-connected anxiety reaction is not productive 
of more than moderate difficulty in social, occupational, or 
school functioning. 





CONCLUSION OF LAW

The criteria for a disability rating in excess of the 
currently assigned 30 percent rating for anxiety reaction are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107 
(West 1991 & Supp 2001); 38 C.F.R. § 4.130, Diagnostic Code 
9400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

According to a June 1998 VA mental disorders compensation 
examination report, the veteran reported continued headaches, 
diaphoresis (sweating), shortness of breath, and inability to 
move.  The report notes that he retired from working in 1978 
due to a combination of anxiety symptoms and a ruptured 
appendix.  He denied any hospitalization for psychiatric 
reasons or any formal therapy for anxiety.  He reported three 
to four headaches per week, which were relieved by lying down 
and taking medication.  The headaches, when treated, took a 
half a day to resolve.  Diaphoresis, muscle weakness and 
chills typically followed the headaches.  The examiner felt 
that the veteran was appropriately dressed, groomed, alert, 
and oriented in all spheres.  He had good rapport and 
ambulated without difficulty.  Speech and language was 
unremarkable.  His overall affect suggested at least mild to 
moderate anxiety, which was congruent with his reported 
"nervous" mood.  He displayed a nervous cough, frequent 
clearing of the throat, and periodic sighing throughout the 
interview.  His thought processes were goal directed and 
appropriate.  Thought content appeared to be free of any 
neuro-vegetative symptoms commonly associated with 
depression, delusion, or perceptual disturbance.  There was 
no evidence of ritualistic tendencies or suicidal/homicidal 
ideation.  Impulse control and cognitive function appeared to 
be within expected limits.  Attention/concentration, short 
and long term memory, judgment, and reasoning were 
appropriate.  He was capable of managing his financial 
affairs.  

The examiner assigned an Axis I diagnosis of anxiety 
disorder, not otherwise specified, with features of panic 
disorder (without agoraphobia) and generalized anxiety 
disorder.  The examiner felt that the diagnosis was 
consistent with a previous diagnosis of neurosis, generalized 
anxiety disorder.  A Global Assessment of Functioning (GAF) 
score of 55-65 was assigned [according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a score of 51 to 60 is indicative of 
moderate symptoms, or moderate difficulty in social, 
occupational, or school functioning, i.e., few friends, 
conflicts with peers and coworkers.  A GAF score of 61 to 70 
is indicative of some mild symptoms, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well.  See 38 C.F.R. § 4.125 (2000)].  The 
examiner felt that the GAF score had not significantly 
changed over the past 50 years.  

In November 1998, the RO received VA outpatient reports from 
the Altoona Pennsylvania VA Medical Center that note 
treatment for various health problems and complaints of 
headaches at various times.  In March 1999, May 2000, and 
July 2000, the RO received additional VA outpatient treatment 
reports from Altoona that reflect treatment for non-service-
connected conditions but do note complaints of headache at 
various times. 

A note from a private chiropractor reflects complaint of 
chronic daily headache.  The date of the note is not legible.  

In February 2001, the veteran underwent a VA mental disorders 
examination.  The examiner noted a review of the claims file.  
During the examination, the veteran reported an increase in 
the frequency and duration of his headaches.  He said that 
his headaches occurred daily and lasted from 3 to 5 hours.  
He treated them by lying down and taking Darvocet.  He felt 
that the headaches were worse than he had reported in 
February 1998.  He recalled that when he worked, he had no 
less than 20 hospitalizations for headaches.  He reported 
less worrying than previous, but more diaphoresis.  The 
examiner felt that the veteran appeared to be very personable 
and had a good sense of humor.  He appeared to be 
appropriately dressed, neatly groomed, alert, and oriented in 
all spheres and was able to relate throughout the interview.  
He displayed a nervous cough several times during the 
interview and frequently cleared his throat, which the 
examiner felt was consistent with anxiety.  His overall 
affect suggested at least mild to moderate anxiety, and he 
became tearful at least once.  His thought processes were 
logical, goal directed and appropriate in speed and thought 
content.  There was no evidence of ritualistic tendencies, 
suicidal/homicidal ideation, delusion, or perceptional 
disturbance.  His cognitive function and judgment were well 
within expected limits.  He was capable of managing his 
financial affairs.  

Noting a mention of panic disorder in the June 1998 
diagnosis, the examiner felt that a diagnosis of generalized 
anxiety was currently more prevalent than the panic disorder.  
The examiner assigned a GAF score of 55 and noted that the 
veteran had moderate symptoms and moderate difficulty in 
social, occupational, or school functioning.

The examiner also expressed an opinion concerning the 
etiology of the veteran's headaches.  The examiner felt that 
the headaches could not be dissociated from the anxiety 
disorder even though there might be other possible causes.  
The examiner said, "What I am saying is that it is difficult 
to say if his headaches are strictly related to his anxiety 
or some other feature."  

II.  Legal Analysis

The RO has met its duty to assist the veteran in the 
development of the claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 and 
implementing regulations.  The implementing regulations were 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran relating to this 
claim has been obtained and associated with the claims 
folder.  The veteran has reported VA outpatient treatment at 
Altoona VA Medical Center and the RO has obtained those 
reports.  Two VA psychiatric examinations were conducted 
during the appeal period and copies of those reports were 
associated with the file.  It appears from the two 
examination reports that the examinations were conducted in 
accordance with DSM IV and are otherwise sufficient for 
rating purposes. 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

A 30 percent disability rating is assigned for an anxiety 
reaction when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to  complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.   A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9400.  

The veteran is 78 years old and is retired.  His service-
connected neurosis is not shown to be productive of any 
significant social impairment.  He has mild to moderate 
anxiety and headaches due to his neurosis.  The VA 
examinations in 1998 and 2001, reported above, clearly reveal 
no more than moderate psychiatric impairment.  None of the 
symptoms required for ratings of 50 percent or above have 
been demonstrated.  A rating in excess of 30 percent for the 
service-connected neurosis is not warranted.  


ORDER

A rating in excess of the 30 percent rating currently in 
effect for anxiety reaction with headaches is denied.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals


 

